United States Navy–Marine Corps
       Court of Criminal Appeals
                     _________________________

                       UNITED STATES
                           Appellee

                                 v.

                    James P. McGRATH
                Corporal (E-4), U.S. Marine Corps
                            Appellant

                         No. 201800279

Appeal from the United States Navy-Marine Corps Trial Judiciary
                     Decided: 14 February 2019.
                         Military Judge:
         Lieutenant Colonel Emily A. Jackson-Hall, USMC.
Sentence adjudged 17 July 2018 by a special court-martial convened
at Camp Lejeune, North Carolina, consisting of a military judge
sitting alone. Sentence approved by convening authority: reduction to
E-3, confinement for 67 days, and a bad-conduct discharge.
                        For Appellant:
          Commander Richard E.N. Federico, JAGC, USN.
                           For Appellee:
                        Brian K. Keller, Esq.
                     _________________________

   This opinion does not serve as binding precedent under
         NMCCA Rule of Appellate Procedure 30.2(a).
                     _________________________

           Before WOODARD, HUTCHISON, and FOIL,
                    Appellate Military Judges.
                  United States v. McGrath, No. 201800279


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2